The opinion of the court was delivered by
Peck, J.
In deciding upon the ruling of the county court, we must assume that the jury would have found all the facts that the evidence on the part of the plaintiff tended to show, had the court allowed the case to go to the jury. The case then shows clearly a contract between the plaintiff and the selectmen, that the town should pay the plaintiff as much bounty as the town should vote to others; that the plaintiff, relying on that promise of the selectmen, enlisted to the credit of the defendant town, when other towns in the vicinity were paying a bounty of three hundred dollars, which the jury would have been justified in finding that the plaintiff could have obtained, had he not been thus induced to have his name placed to the credit of the defendants. The case is a clear case of a contract in fact on the part of the selectmen, as it appears that the town soon after voted to pay three hundred dollars each to eleven men who were at the date of the vote necessary to fill their quota. The plaintiff, having served under this enlistment until honorably discharged, and having confided in the assurances of the selectmen when otherwise he might have obtained a bounty from some other town, presents a case as strong in justice and morals in favor of a recovery of a bounty as can well be conceived. But it lacks the necessary legal binding force on the town. At the time of the promise on the part of the selectmen, the town had not voted to pay any bounties; and when they did afterward vote to pay bounties, although the selectmen had given such assurance to the plaintiff, and the town thereby had the benefit of his enlistment to reduce their quota, yet they were careful to limit the vote to the- remaining eleven men still to be enlisted to fill their quota, to the exclusion of the plaintiff. This the town had the legal power to do, and having done it, the law can afford no relief.
Judgment affirmed.